Citation Nr: 1628788	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating for service-connected intervertebral disc syndrome (IVDS) of the L4-L5 in excess of 20 percent from March 22, 2012, to August 23, 2015.

2.  Entitlement to a disability rating for service-connected IVDS of the L4-L5 in excess of 40 percent from August 24, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from March 22, 2012, to August 23, 2015.


REPRESENTATION

Veteran represented by:	B. Perry Morrison, Jr., Attorney




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in part continued a 10 percent disability rating for service-connected IVDS of the L4-L5.

In March 2015, the Board granted an increase in the disability rating for IVDS to 20 percent for the period prior to March 22, 2012.  It also remanded the issue of a disability rating for IVDS in excess of 20 percent as of March 22, 2012; and of a TDIU for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions regarding the Veteran's IVDS claim by obtaining updated VA treatment records from Durham VA Medical Center (VAMC), providing a VA examination in October 2015, and readjudicating the issue in a November 2015 Supplemental Statement of the Case (SSOC).

During the pendency of the appeal, in a November 2015 rating decision, the RO assigned a higher rating of 20 percent, effective May 12, 2009, and of 40 percent, effective August 24, 2015, for the Veteran's IVDS.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the November 2015 rating decision granted TDIU, effective August 24, 2015.  However, as the issue of TDIU arose as part and parcel of the increased rating claim for IVDS, the Board will decide the issue of TDIU prior to August 24, 2015, in light of the grant of an increased rating of 40 percent for IVDS herein from March 22, 2012, to August 23, 2015.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such claim is raised by the record).


FINDINGS OF FACT

1.  From March 22, 2012, to August 23, 2015, the Veteran's IVDS was manifested by forward flexion to 20 degrees, taking into account objective evidence of painful motion; combined range of motion of the thoracolumbar spine of 75 degrees; muscle spasm or guarding severe enough to result in an abnormal gait; and no incapacitating episodes over the past 12 months due to IVDS.

2.  From August 24, 2015, the Veteran's IVDS has been manifested by forward flexion to 40 degrees, combined range of motion of the thoracolumbar spine of 120 degrees, guarding and muscle spasm resulting in abnormal gait or abnormal spine contour, and episodes of bed rest having a total duration of at least four weeks but less than six weeks during the past 12 months.

3.  From March 22, 2012, to August 23, 2015, the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  From March 22, 2012, to August 23, 2015, resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent, and no higher, for service-connected IVDS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  From August 24, 2015, the criteria for a disability rating in excess of 40 percent for service-connected IVDS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met from March 22, 2012, to August 23, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Given the Board's favorable decision in granting service connection for TDIU, the Board finds that all notification and development actions needed to fairly adjudicate the appeal for that issue have been accomplished.

Regarding the Veteran's IVDS claim, VA's duty to notify was satisfied by a letter on May 29, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in March 2012 and August 2015.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's back disability was service-connected and assigned a 10 percent rating, effective January 27, 1990, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 10 percent rating was confirmed in a January 2010 rating decision, but in March 2015 the Board increased it to 20 percent, effective May 12, 2009.  A November 2015 rating decision also increased the disability rating for IVDS to 40 percent, effective August 24, 2015, under Diagnostic Code 5243.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasms, and tenderness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The general rating formula provides for a 20 percent rating where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.


A 40 percent rating is warranted where there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is available for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2); see also Plate V.

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (5).

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran contends that his IVDS should be rated as at least 40 percent disabling.  See VBMS, 1/10/13 Third Party Correspondence.  He reported that his range of motion had dramatically decreased, that he was unable to dress himself without assistance, and that he had begun to have painful episodes which were extending in duration and forced him to go to bed for extended periods of time.  See id.; 5/2/14 Third Party Correspondence.

A March 2012 VA examination report reflects the Veteran's complaints of flare-ups and that his chronic low back pain had progressively worsened.  He had forward flexion of 35 degrees, with objective evidence of painful motion beginning at 20 degrees, and combined range of motion (ROM) of 75 degrees based on where painful motion began.  There was no additional limitation of motion of the thoracolumbar spine following repetitive-use testing.  The VA examiner noted that the Veteran had functional loss or impairment of the thoracolumbar spine based on less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  She found guarding or muscle spasm of the thoracolumbar spine severe enough to result in an abnormal gait and no other neurologic abnormalities or findings.  She also diagnosed the Veteran with IVDS of the thoracolumbar spine with no incapacitating episodes over the past 12 months.

VA treatment records from December 2012 to May 2015 reflect continued complaints and treatment for worsening chronic low back pain; reports of pain, weakness, numbness, tingling, stiffness, and other joint pain; and failed physical therapy.  The Veteran exhibited limited flexion, extension, and right rotation in February 2013; limited extension, sidebending, and rotation in March 2013; and restricted active ROM in flexion and extension in May 2015.  See VBMS, 9/4/15 VA Treatment Records (12/1/09-1/10/13), p. 11; 4/24/13 VA Treatment Records, p. 17, 23-24; 9/4/15 VA Treatment Records, p. 130.  See also Virtual VA, 6/17/15 CAPRI, p. 168-69.

An August 2015 VA examination report reflects no change in diagnosis and the Veteran's complaints of progressively worsening IVDS with back pain that had increased tremendously.  Repetitive use testing resulted in additional loss of function or ROM due to pain with forward flexion of 40 degrees and combined ROM of 120 degrees.  The VA examiner also found guarding, muscle, spasm, and localized tenderness of the thoracolumbar spine resulting in abnormal gait or abnormal spine contour; no muscle atrophy; no ankylosis; no other neurologic abnormalities, such as bowel or bladder problems or pathologic reflexes; and episodes of bed rest having a total duration of at least four weeks but less than six weeks during the past 12 months.

Based on a careful review of all of the evidence, both lay and medical, the Board finds that a disability rating of 40 percent for the Veteran's IVDS is warranted from March 22, 2012.  The Veteran had forward flexion of the thoracolumbar spine of 35 degrees at his March 2012 VA examination, which was limited to 20 degrees due to pain.  As such, as of March 22, 2012, although forward flexion of 35 degrees would normally warrant a disability rating of 20 percent, the severity of the symptoms, which manifest pain starting 20 degrees, effectively may be seen as limiting range of motion commensurate with the next higher rating criteria.  Therefore, upon resolution of all reasonable doubt in favor of the Veteran and upon consideration of any additional functional loss under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, the service-connected IVDS warrants a disability rating of 40 percent, but not higher.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; DeLuca, supra.

Additionally, at his August 24, 2015, VA examination, the Veteran exhibited forward flexion of 40 degrees and combined ROM of 120 degrees, which was an improvement from the March 2012 VA examination and which warrants a disability rating of 20 degrees under the General Rating Formula.  However, he reported incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, which warrant a disability rating of 40 percent under the Formula for Rating IVDS Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  As such, a disability rating of 40 percent is proper as of August 24, 2015, based on the Veteran's incapacitating episodes, which results in a higher evaluation.  Id.

Moreover, the Board finds that a disability rating in excess of 40 percent for IVDS is not warranted for any portion of the appeal period as the Veteran did not at any time exhibit unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, and did not have incapacitating episodes of IVDS having a total duration of more than six weeks during the past 12 months.  See id.

The Board acknowledges the Veteran's contentions of increasing pain.  The presence of pain, as described by the Veteran, is certainly a component of disability; however, all compensable levels under the rating schedule for the spine are assigned "with or without symptoms such as pain."  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In this sense, the complaints of pain are encompassed by the assigned rating in this case.  While the pain may cause flare-ups that may curtail the Veteran's regular functions, such instances do not equate to the next higher rating.  Here, despite the presence of pain upon movement, the evidence of record demonstrates that any additional limitations in the Veteran's ROM was considered and recorded by the March 2012 and August 2015 VA examiners.  There is no indication of additional loss of motion so significantly beyond the degree measured at these VA examinations that would warrant the next higher 50 percent rating.  Therefore, the 40 percent rating is appropriate as it already encompasses the provisions of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca considerations.



The Veteran is already separately rated for right lower extremity sciatic nerve neuropathy, and the Board finds that no separate rating is warranted for other neurological disorders.  The Veteran's statements of bowel and bladder incontinence are inconsistent.  Although the Veteran generally complained of bladder and bowel incontinence at times in January 2013, he denied such in December 2012.  Moreover, the VA examiners in March 2012 and, more importantly, in August 2015 both found that the Veteran did not have any other neurologic abnormalities, such as bowel or bladder incontinence.

Accordingly, the Board finds that a disability rating of 40 percent, and no higher, for the Veteran's IVDS is warranted as of March 22, 2012; but that a disability rating for his IVDS in excess of 40 percent as of August 24, 2015, is not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

Additionally, the Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 111.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected IVDS, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Thus, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

III.  TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2015); Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the March 2012 VA examiner noted that the Veteran was placed on work restriction in 2010, at which time he was working as a sales associate at a department store.  As a result, the Veteran's employer terminated his employment, and the Veteran has not worked since.

As noted above, a November 2015 rating decision granted TDIU, as of August 24, 2015, the date when the Veteran met the schedular requirements.  However, with the Board's decision herein to increase the disability rating for IVDS to 40 percent, effective March 22, 2012, the Veteran now meets the schedular requirements for TDIU as of March 22, 2012.  The Veteran is service-connected for IVDS at 40 percent disabling from March 22, 2012, as well as for right lower extremity sciatic nerve neuropathy at 40 percent disabling from March 22, 2012.  Under the combined ratings table, he has a combined disability rating of 60 percent, as of March 22, 2012.  38 C.F.R. § 4.25, Table I (2015).  Because his IVDS and neuropathy affect a single body system, they are considered to be one disability for TDIU purposes.  38 C.F.R. § 4.16(a).

At the August 24, 2015, VA examination, the Veteran reported that his constant back pain had increased tremendously and had spread to his right leg, ankle, and foot.  Additionally, the VA examiner found that the Veteran had muscle spasm, localized tenderness, and guarding that resulted in abnormal gait or abnormal spine contour, and noted the Veteran's constant use of a cane for balance and stability.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU are met from March 22, 2012, to August 24, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)

ORDER

From March 22, 2012, to August 23, 2015, entitlement to a disability rating of 40 percent, and no higher, for service-connected IVDS of the L4-L5 is granted.

As of August 24, 2015, entitlement to a disability rating for service-connected IVDS of the L4-L5 in excess of 40 percent is denied.

From March 22, 2012, to August 23, 2015, entitlement to TDIU is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


